 Case 1:19-cv-00768-BMC Document 40 Filed 05/18/20 Page 1 of 1 PageID #: 454




Via CM/ECF                                      May 18, 2020
Honorable Brian M. Cogan
United States Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:    Sharpe v. A& W Concentrate Co. et al.
              Case No. 19-cv-00768-BMC

Dear Judge Cogan,

       My firm, along with co-counsel, represents the plaintiffs in the above referenced action.
We make this submission to request a briefing schedule on Defendants’ Supplemental
Memorandum of Law in Opposition to Plaintiffs’ Amended Complaint filed on May 11, 2020.
(Dkt. 36).

       I have conferred with defense counsel – Chip Magid of Dorsey & Whitney LLP – and we
have agreed to the following schedule, contingent upon the Court’s approval:

       Plaintiffs’ Opposition to Defendants’ Supplemental Memorandum - June 1, 2020

       Defendants’ Reply to Plaintiffs’ Opposition – June 15, 2020


We hereby respectfully request this schedule be entered by the Court.

                                                Respectfully submitted,



                                                Michael R. Reese


cc:    All counsel of record, via CM/ECF
